DETAILED ACTION
This is on the merits of Application No. 17/383791, filed on 07/23/2021. Claims 1-4, 8-11, and 13-22 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states “at least two adapters”. It is unclear if the system has at least two adapters or if applicant is trying to claim a kit that contains at least two adapters that are interchangeable. After review of the drawings and specification, it appears the final product of the clutch assembly mounting system includes only one adapter. It is therefore unclear how two adapters can be in the system if only one is being used. 
Claims 14-17, 19, and 22 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5333712 to Sabee et al in view of U.S. Patent App. Pub. No. 2012/0181134 to Roberts et al.
Sabee discloses:
(Claim 1) A clutch assembly (Fig. 1), comprising a sealed clutch (10, Col. 6 ln 68) and an adapter (64), the clutch being connected to the adapter and the adapter being connectable to at least two different flywheels (16) by the adapter including openings (Fig. 1 and 2A, openings in 64 connecting to 16) positioned for registration with the connection pattern of the at least two different flywheels, the openings of the adapter comprising at least two groups of openings (Fig. 2A, multiple openings, thus multiple groups of openings), a first group of openings for registration with the connection pattern of a first of the at least two different flywheels (64 can connect to two different flywheels), the adapter being operable to connect the sealed clutch to the first or second flywheels of the at least two different flywheels so that the sealed clutch is not in direct connection with the first or second flywheels to which the adapter is connected (see Fig. 1), the adapter being formed as a ring (Fig. 1 element 64 is a ring) having a circular inner opening defined by an inner edge (inner edge of 64, see annotated figure 2A below) the ring having a constant thickness (annotated Fig. 2A element t) and circular inner and outer edges with the dimension between the inner and outer edges being constant (See annotated figure 2A below, just as applicant defines the inner edge to not include the tabs, so too is Sabee being interpreted to have the inner edge not include the interpreted tabs) and the adapter including connection tabs for connection to the clutch, the connection tabs extending radially inwardly from the inner edge of the inner opening (see annotated Fig. 2A below, tabs). 
(Claim 2) the adapter comprising three, four, five, six or more groups of openings (Fig. 2A multiple openings of 64, thus multiple groups of openings).
(Claim 3) one or more of the groups of openings having a different number of openings to the number of openings in the others of the groups of openings (Fig. 2A, multiple openings of 64, thus multiple groups of openings).
(Claim 4) the adapter being formed as a plate (Fig. 1 element 64 is a plate).
(Claim 8) a spacer (62) being interposed between the clutch and the adapter, the spacer being connected to the clutch and the adapter connecting the spacer to the flywheel (see Fig. 1, spacer 62 is connected to flywheel 16 through adapter 64).
(Claim 9) the spacer being formed as a ring (62 is a ring) having opposite axial facing leading and trailing surfaces, and the adapter being connectable to either of the leading or trailing surfaces of the spacer (adapter is connectable to the surface of 62 through teeth of 64).
(Claim 10) the spacer having an outside generally cylindrical surface (Fig. 1 62 has an outside generally cylindrical surface) and the adapter having a circular inner opening of slightly greater diameter than the outer surface of the spacer and the spacer is received within the opening when the adapter is connected to the spacer (See Figs. 1 and 2A, spacer 62 fits inside slightly larger adapter 64).
(Claim 11) the spacer comprising a plurality of separate spacer elements (Fig. 2A, teeth of 62) that connect between the clutch and the adapter or between the adapter and the flywheel.
(Claim 13) A clutch assembly mounting system (Fig. 1) for mounting a sealed clutch (10 Col. 6 ln 68) to at least four different flywheels (16), the mounting system comprising: at least two adapters (Col. 7 ln 5-7, different adapters can be used), wherein each adapter of the at least two adapters includes openings (Fig. 2A openings of 64) positioned for registration with the connection pattern of at least two different flywheels of the at least four different flywheels, so that each adapter is connectable to at least two different flywheels of the at least four different flywheels, the openings of each adapter comprising at least two groups of openings (Fig. 2A, multiple openings, thus multiple groups of openings) with each group of the at least two groups of openings being positioned for registration with the connection patterns of the at least two different flywheels of the at least four different flywheels (64 can connect to two different flywheels), each adapter of the at least two adapters being formed as a ring (Fig. 1 element 64 is a ring) having a circular inner opening defined by an inner edge (inner edge of 64, see annotated figure 2A below) the ring having a constant thickness (annotated Fig. 2A element t) and circular inner and outer edges with the dimension between the inner and outer edges being constant (See annotated figure 2A below, just as applicant defines the inner edge to not include the tabs, so too is Sabee being interpreted to have the inner edge not include the interpreted tabs), and each adapter of the at least two adapters including connection tabs for connection to the sealed clutch, the connection tabs extending radially inwardly from the inner edge of the inner opening (see annotated Fig. 2A below, tabs), whereby, the mounting system comprises connecting the clutch to an adapter of the at least two adapters, the adapter being selected based on the connection pattern of the flywheel to which the clutch is to be connected (64 can connect to two different flywheels, Col. 7 ln 5-7, different adapters can be used for different sized flywheels).
(Claim 14) the at least two groups of openings of the at least two adapters each comprising three, four, five, six or more groups of openings (Fig. 2A multiple openings of 64, thus multiple groups of openings. It is noted no distinction is made between the groups of openings).
(Claim 15) one or more of the groups of openings of the at least two groups of openings of each adapter of the at least two adapters having a different number of openings to the number of openings in the others of the at least two groups of openings (Fig. 2A, multiple openings of 64, thus multiple groups of openings).
(Claim 16) the inner edge of the each of the at least two adapter plates has generally the same and the dimensions of the adapters differ by the radial distance between the inner and outer edges (See annotated Fig. 2A below, Col. 7 ln 5-7, use different sized adapter ring for different flywheel, making the outer dimension shift while the inner dimension stays the same).
(Claim 17) including a spacer (62) for interposing between the clutch and the adapter, whereby, the mounting system comprises connecting the spacer to the clutch and connecting the adapter to the flywheel.
(Claim 18) A method of installing a clutch assembly (Fig. 1) to a selected flywheel (16) of the at least two different flywheels, the method including connecting the adapter to the clutch and orienting the adapter so that the one of the at least two groups of openings is in register with the connection pattern of the selected flywheel, and connecting the adapter to the selected flywheel (Fig. 1, 2A, all of the openings connect to the flywheel).
(Claim 19) A method of installing a clutch assembly (Fig. 1) the method including selecting an adapter from the at least two adapters, the selected adapter having openings suitable for registration with the connection pattern of a selected flywheel of the at least two different flywheels to which the clutch of the clutch assembly is to be connected, connecting the selected adapter to the clutch and connecting the selected adapter to the selected flywheel (Fig. 1, 2A, adapter is connected to flywheel).
(Claim 20) the method including interposing a spacer (62) between the clutch and the adapter.
Sabee does not disclose:
(Claim 1) a second group of openings for registration with the connection pattern of a second of the at least two different flywheels, where the first and second different flywheels have different connection patterns from each other.
(Claim 2) the groups of openings for registration with the connection patterns of, respectfully, three, four, five, or six or more different flywheels of the at least two different flywheels, where the different flywheels have different connection patterns from each other.
(Claim 13) each of the at least four different flywheels has different connection patterns from each other.
(Claim 14) the groups of openings for registration with the connection patterns of, respectfully, three, four, five, or six or more different flywheels of the at least two different flywheels, where the different flywheels have different connection patterns from each other.
Roberts teaches:
(Claim 1) two groups of openings (12-15) for registration with the connection pattern of a second of the at least two different flywheels, where the first and second different flywheels have different connection patterns from each other (12-15, par. [0002], [0043], different flywheel patterns on the groups of openings).
(Claim 2) the groups of openings for registration with the connection patterns of, respectfully, three, four, five, or six or more different flywheels of the at least two different flywheels, where the different flywheels have different connection patterns from each other (12-15 show 4 different patterns).
(Claim 13) each of the at least four different flywheels has different connection patterns from each other (12-15 show 4 different patterns).
(Claim 14) the groups of openings for registration with the connection patterns of, respectfully, three, four, five, or six or more different flywheels of the at least two different flywheels, where the different flywheels have different connection patterns from each other (12-15 show 4 different patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Sabee to have different groups of openings for registration with connection patterns of different flywheels, as taught by Roberts, in order to allow multiple flywheels be connected to the adapter plate. This will save money on manufacturing as only one adapter plate will need to be made for multiple flywheels.

    PNG
    media_image1.png
    846
    547
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitation of claims 21 and 22. Particularly, the tabs having bolt openings for bolting the adapter to the sealed clutch in combination with the limitations of claims 1 and 13.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-4, 8-11, and 13-20 under U.S. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sabee and Roberts, as shown above. 
Regarding the 112(b) rejection, applicant argues that claim 13 is directed to a clutch assembly mounting system comprising at least two adapters. However, the final product of the clutch assembly mounting system does not appear to have two adapters. It appears that an adapter is chosen to put into the system and is making comparisons between the two adapters. A kit claim containing multiple adapters to choose from or a method of installing a clutch assembly where different components are selected may include multiple components that are ultimately selected, but apparatus claims are the final product. A “clutch assembly mounting system” is considered an apparatus claim where the final product itself is examined. Therefore, the 112(b) rejection is maintained.
Regarding Sabee, applicant argues that the connection tabs are not disclosed, but gear teeth engage in a meshing arrangement between an annular hub and an adapter ring, this being completely different than the connection tabs recited. However, the only feature recited is that the connection tabs extend radially inwardly from the inner edge. A tab is a projection attached to an object. The gear teeth in Sabee are projections that extend radially inwardly from the inner edge and are thus interpreted as the connection tabs. While the connection tabs in the current application are different than the connection tabs of Sabee, no claimed features distinguish between these two components. Claims 21-22 do provide a feature of the tab that cannot be associated with gear teeth, and are thus indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659